DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendments filed on August 27, 2021 have been entered. Accordingly, claims 1-19 are currently pending in this application.
Information Disclosure Statement
The submitted information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Objections
Claim 2 is objected to because of informalities, wherein appropriate correction is required. The claim recites “wherein said at least one heat exchanger assembly”, without proper antecedent basis. Said limitation should be amended to recite --wherein said heat exchanger assembly-- or --wherein said at least one heat exchanger coil--.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
As per claims 1, 13 and 16, the claims were amended to respectively recite: 
“the economizer module is arranged in series with and downstream from said component of the vapor compression cycle” (claim 1);
“the economizer module is arranged in series with and downstream from said component of the vapor compression cycle” (claim 13); and
“the partial cooling within the economizer occurring downstream from the partial cooling by the evaporator” (claim 16).
However, it should be noted that applicant failed to provide a citation or explanation of how the original disclosure supports said amendments. The reply, see Remarks filed on August 27, 2021, do not appear to describe where the specification, as originally filed, provides support for the “downstream” arrangement of the economizer module relative to the component of the vapor compression cycle when the at least one valve is in the second position, or during the third mode of operation.
In fact, the written description only recites the term “downstream” in paragraphs 23, 34, and 41. In paragraph 23, the term “downstream” is used to explain how a plurality of spray nozzles generate a mist downstream from a heat exchanger coil of the economizer, relative to a flow of ambient air therethrough. In paragraph 34, the term “downstream” is used to explain how a refrigerant economizer heat exchanger (20) is arranged downstream from the condenser (16) of 
Since the written description does not appear to provide antecedent basis nor verbatim support for the amended claim language, a review of the drawings is necessary in order to determine whether the figures provide proper support therefor. Thus, Figures 1 and 2 will be reviewed herein, since they appear to portray the subject matter of the fluid connections between the economizer module (42) and the component (14) of the vapor compression cycle (10).
A review of Figure 1 shows the economizer (40) as being fluidly connected to a component (evaporator 14) of the vapor compression cycle (10), and to a secondary system (30). The component (evaporator 14) of the vapor compression cycle (10) receives a refrigerant fluid (“R”) from the expansion valve (18), and transmits the refrigerant fluid (“R”) to the compressor (12). Simultaneously, the component (evaporator 14) receives a cooling fluid (water “F”) from the economizer (40) and/or the secondary system (30).
A review of Figure 2 shows the economizer module (42) as being part of the economizer (40), and also shows the at least one valve (43), which fluidically communicates the secondary system (30) with at least one of the economizer module (42) and the component (evaporator 14). Paragraph 37 describes the at least one valve (43) as selectively controlling a flow of the cooling fluid (water “F”). The at least one valve (43) can place the economizer module (42) in series or in parallel with the evaporator (14). Likewise, paragraphs 45 and 46 provide a further explanation of 
The claimed subject matter (in claims 1 and 13) requires the valve to be operated in a first position and in a second position, wherein the first position places the economizer module (42) in parallel with the component (14) of the vapor compression cycle (10), and the second position places the economizer module (42) in series with the component (14) of the vapor compression cycle (10). In the method (claim 16), the claimed subject matter requires three operating modes, wherein the third operating mode requires a series and downstream configuration of the economizer module relative to the evaporator. The claimed subject matter is therefore only supported in the written description by: A) the parallel/series configuration recited in paragraph 37; and/or B) the series configuration recited in paragraph 46. The descriptions of paragraphs 37 and 46 are respectively reproduced hereinbelow:
“[0037] Referring now to FIG. 2, an example of the fluid economizer 40 used in conjunction with the vapor compression cycle 10 and the secondary system 30 is illustrated in more detail. The fluid economizer 40 includes one or more economizer modules 42 arranged generally adjacent one another, such as in stacked alignment for example. In embodiments where the fluid economizer 40 includes a plurality of modules 42, the modules 42 may have a similar configuration, or alternatively, may have distinct configurations. Any number of economizer modules 42 may be included such that the heat exchange capacity of the plurality of modules 42 is sufficient to meet the cooling requirements for a given application. Each economizer module 42 is arranged in fluid communication with an inlet conduit and includes a valve 43, such as a three way valve for example, to selectively control a flow of fluid F to the module 42. The valves 43 are operable such that the modules 42 may be arranged in series or in parallel with the evaporator 14. In embodiments where the fluid economizer 40 includes a plurality of modules 42, the fluid F is configured to flow through the plurality of modules 42 in parallel. Alternatively, the fluid F may be configured to flow through all or at least a portion of the plurality of modules 42 in series.” (emphasis added); and

“[0046] In a second, free cooling mode, the valves 43 are positioned to direct the entire fluid flow F into the one or more modules 42 of the fluid economizer 40. Within the heat exchanger assemblies 50 of each module, the fluid F is arranged in a heat exchange relationship with cool ambient air. The cooled fluid F is then returned directly to the system 30. Accordingly, in free-cooling mode, the evaporator 14 is not used to cool the fluid F. In such embodiments, the vapor compression cycle 10 need not be operational since all cooling is performed by the fluid economizer 40. In the second mode of operation, the ambient temperature is below the predetermined threshold such that the air ambient air alone is capable of cooling the fluid F. In a third pre-cooling mode of operation, the fluid F is provided to the fluid economizer 40 and then to the evaporator 14 in series. In an embodiment, the system is operated in a pre-cooling mode when the ambient temperature is too warm to fully cool the fluid F. It should be understood that the spray nozzles 64 may be used in either the second, free-cooling mode, or the third pre-cooling mode of operation.” (emphasis added).
When construing the subject matter contained in the drawings and the written description, one of ordinary skill in the art would find the following:

    PNG
    media_image1.png
    335
    593
    media_image1.png
    Greyscale

First Annotated Figure 2: Parallel Configuration

    PNG
    media_image2.png
    333
    592
    media_image2.png
    Greyscale

Second Annotated Figure 2: Series Configuration
 The aforementioned findings allow one of ordinary skill in the art to ascertain the parallel and series configuration between the economizer module (42) and the component (14) of the vapor compression system (10). However, said findings fail to show the newly claimed subject matter of the economizer module (42) being in series with and downstream from the component (14). 
As shown in the series configuration of the Second Annotated Figure, the economizer module (42) is arranged upstream the component (14), as opposed to downstream the component, as currently claimed. Assuming arguendo, in order for the economizer module (42) to be arranged downstream the component (14), a fluid pump between the economizer module (42) and the component (14) would be necessary, since the fluid is not capable of flowing between the economizer module (42) and the component (14) based on the current structural configuration shown in Figure 2. Hypothetically, the following fluid flow pattern is the only possible arrangement that allows the downstream- and series configuration of the economizer module (42) relative to the component (14):

    PNG
    media_image3.png
    332
    576
    media_image3.png
    Greyscale

Third Annotated Figure 2: Hypothetical Downstream & Series Arrangement
As currently portrayed in the original disclosure, Figure 2 does not provide support for the hypothetical series and downstream configuration of the economizer module (42) relative to the component (14).  In order for the fluid to flow in the configuration shown in the above Third Annotated Figure, a pump would be required between the economizer module (42) and the component (14).  It should be noted that the secondary system (30) is described as a fluid or air handler (see paragraph 35), which implies that any circulating pump(s) would be located therein (i.e. inside of 30), as opposed to between the component (14) and the economizer module (42). Therefore, the claimed subject matter is not supported by the original disclosure, since the original disclosure only provides support for the economizer module (42) being upstream from the component (14) during the series configuration, as shown in the above Second Annotated Figure.
Claims 2-12, 14-15 and 17-19 are rejected at least by virtue of their dependency.

Response to Arguments
Applicant’s arguments, see lines 1-10 of page 8 of the Remarks, filed August 27, 2021, with respect to the § 102 rejection of claims 1, 13 and 16 have been fully considered and are persuasive.  The prior art rejections of May 27, 2021 have been withdrawn. 
In essence, the prior art of Costakis no longer anticipates the claimed invention as recited in claims 1, 13, and 16, since Costakis only discloses the economizer being upstream from the component (103) of the vapor compression cycle (see figure 1B) when the at least one valve (155) is in the second position (closed position) that places the economizer in series with the component (as described in paragraphs 92 and 96).
Conclusion
There are no prior art references of record that would anticipate or render obvious the claimed invention as currently recited in the claims. However, a determination of allowability cannot yet be established, given the 35 U.S.C. § 112(a) issues presented herein.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIGUEL A DIAZ/Examiner, Art Unit 3763